DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 13, 27, 32 contain allowable subject matter. Claims 8, 13, 27, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 9, 10, 11, 12, 15, 17, 18, 19, 20, 21, 22, 23, 24, 28, 29, 30, 31, 34  are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2003/0070167) in view of Prasad (US 2018/0199115).

Regarding claim 1, an analogous art Holtz teaches a method of providing content to a plurality of consumers, the method comprising: 
generating, by a broadcast content management system, a multicast log, 
(Holtz Fig 5 depicts a broadcaster which includes traffic module 204. In Holtz ¶0137 traffic module 204 generates a lineup schedule. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. ¶0098 states the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels".)

the multicast log comprising at least a playlist that identifies broadcast content to be broadcast over a defined future time period, 
(In Holtz ¶0147 the lineup schedule identifies the dates, shows, breaks, break durations, etc., for future live broadcasts or shows. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table.)

the broadcast content comprising program content interspersed with advertisement content; 
(In Holtz ¶0010 the traffic module enables an advertisement campaign, the creation of lineup schedules for live shows, and the serial insertion of advertisements within a media stream comprising of both "linear" and "non-linear" advertising.)

sending, by the broadcast content management system, the generated multicast log to a streaming content management system; 
(Holtz Fig 5 depicts traffic module 204 and CIA 502. In Holtz ¶0150 CIA 502 (streaming content management system) receives the lineup schedule from traffic module 204 via lineup scheduler 508.)

causing, by the streaming content management system, one or more streams to be provided to one or more video player systems, the one or more streams comprising at least some of the broadcast content in the playlist; 
(In Holtz ¶0153 the encoded stream are published to media server 220. In ¶0154 media 220 provides the encoded stream to one or more end users 550 (video player systems). See Fig 5 between #220 and #550.)

receiving, by the streaming content management system, a request for advertisement content; 
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. Note the received indicators are the request for the advertisements. See Fig 5 between #522 and #520.)

selecting, by the streaming content management system, multicast advertisement content based at least in part on the multicast log received from the broadcast content management system; and 
(In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. CIA 502 populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements. In ¶0151 ad insertion driver 516 selects the appropriate advertisement media. Where Fig 5 depict ad insertion driver 518 as part of CIA 502.)

causing, by the streaming content management system, insertion of the selected multicast advertisement content in the one or more streams.
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. In ¶0152 combiner 520 integrates the advertisement media into the encoded media stream at the designated breaks or spot.)

Although Holtz suggest the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels". Holtz does not explicitly describe the function of actively performing multicasting any further.

However, Prasad explicitly describe the function of actively performing multicasting.
(In Prasad ¶0005 the system provides the first content in the first service flow includes broadcasting or multicasting the first content to a plurality of user equipment that includes the user equipment. In ¶0008 the system transmits the second content via the selected transmission mode includes at least one of unicasting user-specific content to the user equipment, multicasting a second advertisement to a subset of a plurality of user equipment, and broadcasting a third advertisement to the plurality of user equipment.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Prasad, so that the selected advertisement content from Holtz can explicitly be distributed via a selective mode between unicast, broadcast, or multicast, as taught by Prasad. Adding the teaching of Prasad facilitates the use of a communication system that supports the selective broadcast, multicast, or unicast of targeted advertising content using a single frequency network (SFN), further based on user context information as taught by Prasad ¶0039, ¶0040, indicating a system operating with reduced resources and producing an enhanced user experience.

Regarding claim 2, the combination of applied art teaches the method of claim 1, further comprising: sending, by the streaming content management system, multicast advertisement content delivery information for the selected multicast advertisement content to the broadcast content management system.
(In Holtz ¶0103 broadcast system 200 includes a sales module 202, a traffic module 204. In ¶0104 the host server 222, which includes media server 220, can reside with the broadcaster system 200. In Holtz ¶0153 the encoded stream are published by the CIA 550 (streaming content management) to media server 220 (broadcast management system). Where in ¶0086 the encoded content further includes URLs for auxiliary information.)

Regarding claim 3, the combination of applied art teaches the method of claim 2, further comprising: generating, by the broadcast content management system, at least one of an invoice or a report based on the multicast advertisement content delivery information.
(In Holtz ¶0194 invoice reporting is implemented by reports module 208. Accounting module 206 compiles an accounting report to show amounts owed by various criteria (e.g., company, account number, agency, time period, etc.). The criteria also include advertisement status, source (including local advertisements, national advertisements, etc.), or the like. In embodiments, the accounting reports can be fed into a proprietary billing and accounting system. Where reports module 208 and accounting module 206 are part of broadcast module 200, see Fig 2. Also see Fig 12.)

Regarding claim 4, the combination of applied art teaches the method of claim 3 wherein generating at least one of an invoice or a report comprises generating at least one of an invoice or a report based at least in part on both the multicast advertisement content delivery information and broadcast advertisement content delivery information.
(In Holtz ¶0194 invoice reporting is implemented by reports module 208. Accounting module 206 compiles an accounting report to show amounts owed by various criteria (e.g., company, account number, agency, time period, etc.). Where Fig 12 shows whether the advertisement was broadcast or on-demand.) It would have been obvious to one of ordinary skill in the art to indicate whether the advertisement was multicast, as Holtz and Prasad both suggest the multicast delivery mode.

Regarding claim 5, the combination of applied art teaches the method of claim 2, further comprising: generating, by the broadcast content management system, a multicast order based at least in part on the multicast advertisement content delivery information received from the streaming content management system.
(In Holtz ¶0103 broadcast system 200 includes a sales module 202, a traffic module 204. In ¶0104 the host server 222, which includes media server 220, can reside with the broadcaster system 200. In Holtz ¶0153 the encoded stream are published by the CIA 550 (streaming content management) to media server 220 (broadcast management system).)

Regarding claim 9, the combination of applied art teaches the method of claim 1 wherein generating a multicast log comprises generating a multicast log that identifies broadcast content to be distributed over a day or a week.
(Holtz Fig 33 depicts a log of a broadcast content distributed over a week.)

Regarding claim 10, the combination of applied art teaches the method of claim 1 wherein generating a multicast log comprises generating a multicast log that has the same structure as at least a portion of a corresponding broadcast log generated by the broadcast content management system.
(In Holtz ¶0137 traffic module 204 generates a lineup schedule. In Holtz ¶0150 the lineup schedule containing the date, show, breaks, etc. is used to produce a live show lineup table. CIA populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements.)

Regarding claim 11, the combination of applied art teaches the method of claim 1 wherein generating a multicast log comprises modifying a pre-generated broadcast log for the defined future time period.
(In Holtz ¶0137 traffic module 204 generates a lineup schedule. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. CIA 502 populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements.)

Regarding claim 12, the combination of applied art teaches the method of claim 1 wherein generating a multicast log comprises generating a multicast log that comprises at least a playlist and, for each of at least some of the broadcast advertisement content, the playlist includes a tracking number associated with the broadcast advertisement content that is provided by a buyer of the broadcast advertisement content.
(In Holtz ¶0148 the ad approver enables an operator to edit or modify the advertisement media, the advertisement name, tracking information, or the like. See Fig 11 which depicts the tracking numbers included in the playlist information.)

Regarding claim 15, the combination of applied art teaches the method of claim 1, further comprising: 
receiving, by the streaming content management system, multicast advertisement content delivery information; 
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted.)

aggregating, by the streaming content management system, the received multicast advertisement content delivery information; and 
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. In ¶0152 combiner 520 integrates the advertisement media into the encoded media stream at the designated breaks or spot.)

sending, by the streaming content management system, the aggregate multicast advertisement content delivery information to the broadcast content management system.
(In Holtz ¶0153 the encoded stream are published to media server 220. In ¶0154 media 220 provides the encoded stream to one or more end users 550 (video player systems).)

Regarding claim 17, an analogous art Holtz teaches a method to provide content to a plurality of consumers, the method comprising: 
receiving, by a streaming content management system, a multicast log from a broadcast content management system, 
(Holtz Fig 5 depicts traffic module 204 and CIA 502. In Holtz ¶0150 CIA 502 (streaming content management system) receives the lineup schedule from traffic module 204 via lineup scheduler 508. ¶0098 states the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels".)

the multicast log comprising at least a playlist that identifies broadcast content to be broadcast over a defined future time period, 
(In Holtz ¶0147 the lineup schedule identifies the dates, shows, breaks, break durations, etc., for future live broadcasts or shows. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table.)

the broadcast content comprising program content interspersed with advertisement content; 
(In Holtz ¶0010 the traffic module enables an advertisement campaign, the creation of lineup schedules for live shows, and the serial insertion of advertisements within a media stream comprising of both "linear" and "non-linear" advertising.)

causing, by the streaming content management system, one or more streams to be provided to one or more video player systems, the one or more streams comprising at least some of the broadcast content in the playlist; 
(Holtz Fig 5 depicts traffic module 204 and CIA 502. In Holtz ¶0150 CIA 502 (streaming content management system) receives the lineup schedule from traffic module 204 via lineup scheduler 508.)

receiving, by the streaming content management system, a request for advertisement content; 
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. Note the received indicators are the request for the advertisements. See Fig 5 between #522 and #520.)

selecting, by the streaming content management system, multicast advertisement content based at least in part on the multicast log received from the broadcast content management system; and 
(In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. CIA 502 populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements. In ¶0151 ad insertion driver 516 selects the appropriate advertisement media. Where Fig 5 depict ad insertion driver 518 as part of CIA 502.)

causing, by the streaming content management system, insertion of the selected multicast advertisement content in the one or more multicasts.
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. In ¶0152 combiner 520 integrates the advertisement media into the encoded media stream at the designated breaks or spot.)

Although Holtz suggest the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels". Holtz does not explicitly describe the function of actively performing multicasting any further.

However, Prasad explicitly describe the function of actively performing multicasting.
(In Prasad ¶0005 the system provides the first content in the first service flow includes broadcasting or multicasting the first content to a plurality of user equipment that includes the user equipment. In ¶0008 the system transmits the second content via the selected transmission mode includes at least one of unicasting user-specific content to the user equipment, multicasting a second advertisement to a subset of a plurality of user equipment, and broadcasting a third advertisement to the plurality of user equipment.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Prasad, so that the selected advertisement content from Holtz can explicitly be distributed via a selective mode between unicast, broadcast, or multicast, as taught by Prasad. Adding the teaching of Prasad facilitates the use of a communication system that supports the selective broadcast, multicast, or unicast of targeted advertising content using a single frequency network (SFN), further based on user context information as taught by Prasad ¶0039, ¶0040, indicating a system operating with reduced resources and producing an enhanced user experience.

Regarding claim 18, an analogous art Holtz teaches a method of providing content to a plurality of consumers, the method comprising: 
generating, by a broadcast content management system, a multicast log, 
(Holtz Fig 5 depicts a broadcaster which includes traffic module 204. In Holtz ¶0137 traffic module 204 generates a lineup schedule. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. ¶0098 states the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels".)

the multicast log comprising at least a playlist that identifies broadcast content to be broadcast over a defined future time period, 
(In Holtz ¶0147 the lineup schedule identifies the dates, shows, breaks, break durations, etc., for future live broadcasts or shows. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table.)

the broadcast content comprising program content interspersed with advertisement content; and 
(In Holtz ¶0010 the traffic module enables an advertisement campaign, the creation of lineup schedules for live shows, and the serial insertion of advertisements within a media stream comprising of both "linear" and "non-linear" advertising.)

sending, by the broadcast content management system, the generated multicast log to a streaming content management system,
(Holtz Fig 5 depicts traffic module 204 and CIA 502. In Holtz ¶0150 CIA 502 (streaming content management system) receives the lineup schedule from traffic module 204 via lineup scheduler 508.)

wherein the streaming content management system selects multicast advertisement content based at least in part on the multicast log and 
(In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. CIA 502 populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements. In ¶0151 ad insertion driver 516 selects the appropriate advertisement media. Where Fig 5 depict ad insertion driver 518 as part of CIA 502.)

causes insertion of the selected multicast advertisement content in one or more multicasts.
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. In ¶0152 combiner 520 integrates the advertisement media into the encoded media stream at the designated breaks or spot.)

Although Holtz suggest the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels". Holtz does not explicitly describe the function of actively performing multicasting any further.

However, Prasad explicitly describe the function of actively performing multicasting.
(In Prasad ¶0005 the system provides the first content in the first service flow includes broadcasting or multicasting the first content to a plurality of user equipment that includes the user equipment. In ¶0008 the system transmits the second content via the selected transmission mode includes at least one of unicasting user-specific content to the user equipment, multicasting a second advertisement to a subset of a plurality of user equipment, and broadcasting a third advertisement to the plurality of user equipment.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Prasad, so that the selected advertisement content from Holtz can explicitly be distributed via a selective mode between unicast, broadcast, or multicast, as taught by Prasad. Adding the teaching of Prasad facilitates the use of a communication system that supports the selective broadcast, multicast, or unicast of targeted advertising content using a single frequency network (SFN), further based on user context information as taught by Prasad ¶0039, ¶0040, indicating a system operating with reduced resources and producing an enhanced user experience.

Regarding claim 19, an analogous art Holtz teaches a system to provide content to a plurality of consumers, the system comprising: 
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and at least one processor communicatively coupled to the at least one nontransitory processor-readable storage medium, in operation, the at least one processor: 
(In Holtz ¶0223 computer programs also called computer control logic or computer readable program code are stored in main memory and/or secondary memory. Where such computer programs, when executed, enable the computer system to implement the present invention as discussed herein. In particular, the computer programs, when executed, enable the processor to implement the processes of the present invention. See ¶0222 and Fig 5.)

receives a multicast log from a broadcast content management system, 
(Holtz Fig 5 depicts traffic module 204 and CIA 502. In Holtz ¶0150 CIA 502 (streaming content management system) receives the lineup schedule from traffic module 204 via lineup scheduler 508.)

the multicast log comprising at least a playlist that identifies broadcast content to be broadcast over a defined future time period, 
(In Holtz ¶0147 the lineup schedule identifies the dates, shows, breaks, break durations, etc., for future live broadcasts or shows. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table.)

the broadcast content comprising program content interspersed with advertisement content; 
(In Holtz ¶0010 the traffic module enables an advertisement campaign, the creation of lineup schedules for live shows, and the serial insertion of advertisements within a media stream comprising of both "linear" and "non-linear" advertising.)

causes one or more streams to be provided to one or more video player systems, the one or more streams comprising at least some of the broadcast content in the playlist; 
(In Holtz ¶0153 the encoded stream are published to media server 220. In ¶0154 media 220 provides the encoded stream to one or more end users 550 (video player systems). See Fig 5 between #220 and #550.)

receives a request for advertisement content; 
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. Note the received indicators are the request for the advertisements. See Fig 5 between #522 and #520.)

selects multicast advertisement content based at least in part on the multicast log received from the broadcast content management system; and 
(In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. CIA 502 populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements. In ¶0151 ad insertion driver 516 selects the appropriate advertisement media. Where Fig 5 depict ad insertion driver 518 as part of CIA 502.)

causes insertion of the selected multicast advertisement content in the one or more multicasts.
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. In ¶0152 combiner 520 integrates the advertisement media into the encoded media stream at the designated breaks or spot.)

Although Holtz suggest the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels". Holtz does not explicitly describe the function of actively performing multicasting any further.

However, Prasad explicitly describe the function of actively performing multicasting.
(In Prasad ¶0005 the system provides the first content in the first service flow includes broadcasting or multicasting the first content to a plurality of user equipment that includes the user equipment. In ¶0008 the system transmits the second content via the selected transmission mode includes at least one of unicasting user-specific content to the user equipment, multicasting a second advertisement to a subset of a plurality of user equipment, and broadcasting a third advertisement to the plurality of user equipment.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Prasad, so that the selected advertisement content from Holtz can explicitly be distributed via a selective mode between unicast, broadcast, or multicast, as taught by Prasad. Adding the teaching of Prasad facilitates the use of a communication system that supports the selective broadcast, multicast, or unicast of targeted advertising content using a single frequency network (SFN), further based on user context information as taught by Prasad ¶0039, ¶0040, indicating a system operating with reduced resources and producing an enhanced user experience.

Regarding claim 20, an analogous art Holtz teaches a system to provide content to a plurality of consumers, the system comprising: 
a broadcast content management system (BCMS) that comprises at least one BCMS nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data, and at least one BCMS processor communicatively coupled to the at least one BCMS nontransitory processor-readable storage medium, in operation, the at least one BCMS processor: 
(In Holtz ¶0223 computer programs also called computer control logic or computer readable program code are stored in main memory and/or secondary memory. Where such computer programs, when executed, enable the computer system to implement the present invention as discussed herein. In particular, the computer programs, when executed, enable the processor to implement the processes of the present invention. See ¶0222 and Fig 5.)

generates a multicast log, 
(Holtz Fig 5 depicts a broadcaster which includes traffic module 204. In Holtz ¶0137 traffic module 204 generates a lineup schedule. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. ¶0098 states the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels".)

the multicast log comprising at least a playlist that identifies broadcast content to be broadcast over a defined future time period, 
(In Holtz ¶0147 the lineup schedule identifies the dates, shows, breaks, break durations, etc., for future live broadcasts or shows. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table.)

the broadcast content comprising program content interspersed with advertisement content; and 
(In Holtz ¶0010 the traffic module enables an advertisement campaign, the creation of lineup schedules for live shows, and the serial insertion of advertisements within a media stream comprising of both "linear" and "non-linear" advertising.)

sends the generated multicast log to a streaming content management system; and 
(Holtz Fig 5 depicts traffic module 204 and CIA 502. In Holtz ¶0150 CIA 502 (streaming content management system) receives the lineup schedule from traffic module 204 via lineup scheduler 508.)

a streaming content management system (SCMS) that comprises at least one SCMS nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data, and at least one SCMS processor communicatively coupled to the at least one SCMS nontransitory processor-readable storage medium, in operation, the at least one SCMS processor: 
(In Holtz ¶0223 computer programs also called computer control logic or computer readable program code are stored in main memory and/or secondary memory. Where such computer programs, when executed, enable the computer system to implement the present invention as discussed herein. In particular, the computer programs, when executed, enable the processor to implement the processes of the present invention. See ¶0222 and Fig 5.)

causes one or more streams to be provided to one or more video player systems, the one or more streams comprising at least some of the broadcast content in the playlist; 
(In Holtz ¶0153 the encoded stream are published to media server 220. In ¶0154 media 220 provides the encoded stream to one or more end users 550 (video player systems). See Fig 5 between #220 and #550.)

receives a request for advertisement content; 
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. Note the received indicators are the request for the advertisements. See Fig 5 between #522 and #520.)

selects multicast advertisement content based at least in part on the multicast log received from the broadcast content management system; and 
(In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. CIA 502 populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements. In ¶0151 ad insertion driver 516 selects the appropriate advertisement media. Where Fig 5 depict ad insertion driver 518 as part of CIA 502.)

causes insertion of the selected multicast advertisement content in the one or more multicasts.
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. In ¶0152 combiner 520 integrates the advertisement media into the encoded media stream at the designated breaks or spot.)

Although Holtz suggest the present invention enables each application to manage and automate the distribution of advertisements to a plurality of vertical markets, including for example, the application pertaining to "multicasting split digital bandwidth to multiple channels". Holtz does not explicitly describe the function of actively performing multicasting any further.

However, Prasad explicitly describe the function of actively performing multicasting.
(In Prasad ¶0005 the system provides the first content in the first service flow includes broadcasting or multicasting the first content to a plurality of user equipment that includes the user equipment. In ¶0008 the system transmits the second content via the selected transmission mode includes at least one of unicasting user-specific content to the user equipment, multicasting a second advertisement to a subset of a plurality of user equipment, and broadcasting a third advertisement to the plurality of user equipment.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Prasad, so that the selected advertisement content from Holtz can explicitly be distributed via a selective mode between unicast, broadcast, or multicast, as taught by Prasad. Adding the teaching of Prasad facilitates the use of a communication system that supports the selective broadcast, multicast, or unicast of targeted advertising content using a single frequency network (SFN), further based on user context information as taught by Prasad ¶0039, ¶0040, indicating a system operating with reduced resources and producing an enhanced user experience.

Regarding claim 21, the combination of applied art teaches the system of claim 20 wherein the at least one SCMS processor: sends multicast advertisement content delivery information for the selected multicast advertisement content to the broadcast content management system.
(In Holtz ¶0103 broadcast system 200 includes a sales module 202, a traffic module 204. In ¶0104 the host server 222, which includes media server 220, can reside with the broadcaster system 200. In Holtz ¶0153 the encoded stream are published by the CIA 550 (streaming content management) to media server 220 (broadcast management system). Where in ¶0086 the encoded content further includes URLs for auxiliary information.)

Regarding claim 22, the combination of applied art teaches the system of claim 21 wherein the at least one BCMS processor: generates at least one of an invoice or a report based on the multicast advertisement content delivery information.
(In Holtz ¶0194 invoice reporting is implemented by reports module 208. Accounting module 206 compiles an accounting report to show amounts owed by various criteria (e.g., company, account number, agency, time period, etc.). The criteria also include advertisement status, source (including local advertisements, national advertisements, etc.), or the like. In embodiments, the accounting reports can be fed into a proprietary billing and accounting system. Where reports module 208 and accounting module 206 are part of broadcast module 200, see Fig 2.)

Regarding claim 23, the combination of applied art teaches the system of claim 22 wherein the at least one BCMS processor generates at least one of an invoice or a report based at least in part on both the multicast advertisement content delivery information and broadcast advertisement content delivery information.
(In Holtz ¶0194 invoice reporting is implemented by reports module 208. Accounting module 206 compiles an accounting report to show amounts owed by various criteria (e.g., company, account number, agency, time period, etc.). Where Fig 12 shows whether the advertisement was broadcast or on-demand.) It would have been obvious to one of ordinary skill in the art to indicate whether the advertisement was multicast, as Holtz and Prasad both suggest the multicast delivery mode.

Regarding claim 24, the combination of applied art teaches the system of claim 21 wherein the at least one BCMS processor: generates a multicast order based at least in part on the multicast advertisement content delivery information received from the streaming content management system.
(In Holtz ¶0103 broadcast system 200 includes a sales module 202, a traffic module 204. In ¶0104 the host server 222, which includes media server 220, can reside with the broadcaster system 200. In Holtz ¶0153 the encoded stream are published by the CIA 550 (streaming content management) to media server 220 (broadcast management system).)

Regarding claim 28, the combination of applied art teaches the system of claim 20 wherein the at least one BCMS processor: generates a multicast log that identifies broadcast content to be distributed over a day or a week.
(Holtz Fig 33 depicts a log of a broadcast content distributed over a week.)

Regarding claim 29, the combination of applied art teaches the system of claim 20 wherein the at least one BCMS processor: generates a multicast log that has the same structure as at least a portion of a corresponding broadcast log generated by the broadcast content management system.
(In Holtz ¶0137 traffic module 204 generates a lineup schedule. In Holtz ¶0150 the lineup schedule containing the date, show, breaks, etc. is used to produce a live show lineup table. CIA populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements.)

Regarding claim 30, the combination of applied art teaches the system of claim 20 wherein, to generate a multicast log, the at least one BCMS processor: modifies a pre-generated broadcast log for the defined future time period.
(In Holtz ¶0137 traffic module 204 generates a lineup schedule. In Holtz ¶0150 CIA 502 receives the lineup schedule containing the date, show, breaks, etc. from lineup scheduler and produces a live show lineup table. CIA 502 populates the spots in the lineup table according to the associated and approved advertisement data and further fills unsold or unassociated spots with other advertisements.)

Regarding claim 31, the combination of applied art teaches the system of claim 20 wherein, to generate a multicast log, the at least one BCMS processor: generates a multicast log that comprises at least a playlist and, for each of at least some of the broadcast advertisement content, the playlist includes a tracking number associated with the broadcast advertisement content that is provided by a buyer of the broadcast advertisement content.
(In Holtz ¶0148 the ad approver enables an operator to edit or modify the advertisement media, the advertisement name, tracking information, or the like. See Fig 11 which depicts the tracking numbers included in the playlist information.)

Regarding claim 34, the combination of applied art teaches the system of claim 20 wherein the SCMS processor: 
receives multicast advertisement content delivery information; 
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted.)

aggregates the received multicast advertisement content delivery information; and 
(In Holtz ¶0153 combiner 520 of the CIA (streaming content management system) receives encoded live show which contains indicators of where advertisements are to be inserted. In ¶0152 combiner 520 integrates the advertisement media into the encoded media stream at the designated breaks or spot.)

sends the aggregate multicast advertisement content delivery information to the broadcast content management system.
(In Holtz ¶0153 the encoded stream are published to media server 220. In ¶0154 media 220 provides the encoded stream to one or more end users 550 (video player systems).)

Claims 6, 7, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2003/0070167) in view of Prasad (US 2018/0199115) in view of Foti (US 2011/0030002).

Regarding claim 6, the combination of applied art teaches the method of claim 1.

The combination of applied art does not teach wherein receiving a request for multicast advertisement content comprises receiving a request for multicast advertisement content that includes at least one of geographic information or demographic information associated with a user of a video player system.

However, Foti teaches wherein receiving a request for multicast advertisement content comprises receiving a request for multicast advertisement content that includes at least one of geographic information or demographic information associated with a user of a video player system.
(Foti ¶0051 determines on the basis of either the content or data associated with the content that an advertisement is required, and requests the advertisement. In the request for an advertisement, information such as the geographical location, user specific demographic information and other information that will be understood by those skilled in the art, can be included to allow the ADS to pick an advertisement relevant to the content and viewer.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Foti so that the request for advertisement of the applied art would include geographic and demographic information, as taught by Foti. This modification allow the system to pick an advertisement relevant to the content and viewer, as taught by Foti ¶0051.

Regarding claim 7, the combination of applied art teaches the method of claim 6.

The combination of applied art does not teach wherein selecting multicast advertisement content comprises selecting multicast advertisement content based at least in part on the received geographic information or demographic information associated with the user of the video player system.

However, Foti teaches wherein selecting multicast advertisement content comprises selecting multicast advertisement content based at least in part on the received geographic information or demographic information associated with the user of the video player system.
(Foti ¶0051 determines on the basis of either the content or data associated with the content that an advertisement is required, and requests the advertisement. In the request for an advertisement, information such as the geographical location, user specific demographic information and other information that will be understood by those skilled in the art, can be included to allow the ADS to pick an advertisement relevant to the content and viewer.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Foti so that the request for advertisement of the applied art would include geographic and demographic information, as taught by Foti. This modification allow the system to pick an advertisement relevant to the content and viewer, as taught by Foti ¶0051.

Regarding claim 25, the combination of applied art teaches the system of claim 20.

The combination of applied art does not teach wherein the at least one SCMS processor: receives a request for multicast advertisement content that includes at least one of geographic information or demographic information associated with a user of a video player system.

However, Foti teaches wherein the at least one SCMS processor: receives a request for multicast advertisement content that includes at least one of geographic information or demographic information associated with a user of a video player system.
(Foti ¶0051 determines on the basis of either the content or data associated with the content that an advertisement is required, and requests the advertisement. In the request for an advertisement, information such as the geographical location, user specific demographic information and other information that will be understood by those skilled in the art, can be included to allow the ADS to pick an advertisement relevant to the content and viewer.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Foti so that the request for advertisement of the applied art would include geographic and demographic information, as taught by Foti. This modification allow the system to pick an advertisement relevant to the content and viewer, as taught by Foti ¶0051.

Regarding claim 26, the combination of applied art teaches the system of claim 25.

The combination of applied art does not teach wherein the at least one SCMS processor: selects multicast advertisement content based at least in part on the received geographic information or demographic information associated with the user of the video player system.

However, Foti teaches wherein the at least one SCMS processor: selects multicast advertisement content based at least in part on the received geographic information or demographic information associated with the user of the video player system.
(Foti ¶0051 determines on the basis of either the content or data associated with the content that an advertisement is required, and requests the advertisement. In the request for an advertisement, information such as the geographical location, user specific demographic information and other information that will be understood by those skilled in the art, can be included to allow the ADS to pick an advertisement relevant to the content and viewer.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Foti so that the request for advertisement of the applied art would include geographic and demographic information, as taught by Foti. This modification allow the system to pick an advertisement relevant to the content and viewer, as taught by Foti ¶0051.

Claims 14, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2003/0070167) in view of Prasad (US 2018/0199115) in view of Raghuvamshi (US 2006/0287912) .

Regarding claim 14, the combination of applied art teaches the method of claim 12.

The combination of applied art does not teach sending, by the streaming content management system, multicast advertisement content delivery information for the selected multicast advertisement content to the broadcast content management system, wherein the multicast advertisement content delivery information identifies at least some of the multicast advertisement content by the tracking numbers provided by a buyer of the broadcast advertisement content.

However, Raghuvamshi teaches sending, by the streaming content management system, multicast advertisement content delivery information for the selected multicast advertisement content to the broadcast content management system, wherein the multicast advertisement content delivery information identifies at least some of the multicast advertisement content by the tracking numbers provided by a buyer of the broadcast advertisement content.
(In Raghuvamshi ¶0024 a content distribution system sends a request for ad selection to advertising system 106, which selects one or more ads and sends an identifier of the selected ad back to content distribution system 104. Content distribution system uses the identifier to request the selected ad from ad server, which returns the selected ad to content distribution system.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Raghuvamshi so that the system of the applied art communicates the identifiers of prospective content, between components through out the system. This modification provides for a smooth transition between programming content and advertising content as taught by Raghuvamshi ¶0032.

Regarding claim 33, the combination of applied art teaches the system of claim 31.

The combination of applied art does not teach sending multicast advertisement content delivery information for the selected multicast advertisement content to the broadcast content management system, wherein the multicast advertisement content delivery information identifies at least some of the multicast advertisement content by the tracking numbers provided by a buyer of the broadcast advertisement content.

However, Raghuvamshi teaches sending multicast advertisement content delivery information for the selected multicast advertisement content to the broadcast content management system, wherein the multicast advertisement content delivery information identifies at least some of the multicast advertisement content by the tracking numbers provided by a buyer of the broadcast advertisement content.
(In Raghuvamshi ¶0024 a content distribution system sends a request for ad selection to advertising system 106, which selects one or more ads and sends an identifier of the selected ad back to content distribution system 104. Content distribution system uses the identifier to request the selected ad from ad server, which returns the selected ad to content distribution system.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Raghuvamshi so that the system of the applied art communicates the identifiers of prospective content, between components throughout the system. This modification provides for a smooth transition between programming content and advertising content as taught by Raghuvamshi ¶0032.

Claims 16, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2003/0070167) in view of Prasad (US 2018/0199115) in view of Debusmann et al. (US 2019/0355051).

Regarding claim 16, the combination of applied art teaches the method of claim 15.

The combination of applied art does not teach wherein receiving multicast advertisement delivery content delivery information comprises receiving, by the streaming content management system, impression data from a video player system.

However, Debusmann teaches wherein receiving multicast advertisement delivery content delivery information comprises receiving, by the streaming content management system, impression data from a video player system.
(In Debusmann ¶0039 the ad server actor is responsible for forwarding incoming ad requests to all connected advertiser actors. Where the ad server (streaming content management system) receives feedback events (e.g., impression, click, conversion) from the user actor (video player system), and sends messages to the logger to be forwarded through the communication channel.) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Debusmann so that the end user device which receives the advertisements in Holtz can further provide feedback data, which includes impression data, to the system which provided the advertisement. This modification provides a monitoring system to improve bidding strategies. Where the monitoring system employs strategies that cause the system to take immediate action e.g., high loss rate, the DSP loses most of the auctions and needs to raise bid responses in order to consume campaign budget, as taught by Debusmann ¶0032, indicating a more efficiently ran advertising campaign.

Regarding claim 35, the combination of applied art teaches the system of claim 34.

The combination of applied art does not teach wherein the received multicast advertisement content delivery information comprises impression data received from a video player system.

However, Debusmann teaches wherein the received multicast advertisement content delivery information comprises impression data received from a video player system.
(In Debusmann ¶0039 the ad server actor is responsible for forwarding incoming ad requests to all connected advertiser actors. Where the ad server (streaming content management system) receives feedback events (e.g., impression, click, conversion) from the user actor (video player system), and sends messages to the logger to be forwarded through the communication channel.) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Debusmann so that the end user device which receives the advertisements in Holtz can further provide feedback data, which includes impression data, to the system which provided the advertisement. This modification provides a monitoring system to improve bidding strategies. Where the monitoring system employs strategies that cause the system to take immediate action e.g., high loss rate, the DSP loses most of the auctions and needs to raise bid responses in order to consume campaign budget, as taught by Debusmann ¶0032, indicating a more efficiently ran advertising campaign.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426